           Case 2:20-cv-01340-APG-VCF Document 8 Filed 12/01/20 Page 1 of 1




 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 ARIEL MORALES BRACHO,                                   Case No.: 2:20-cv-01340-APG-VCF

 4           Plaintiff                                 Order Accepting and Modifying Report
                                                      and Recommendation and Dismissing Case
 5 v.
                                                                        [ECF No. 7]
 6 CLARK COUNTY COURT
   INTERPRETERS SERVICES,
 7
        Defendant
 8

 9         On November 6, 2020, Magistrate Judge Ferenbach recommended that I dismiss this case

10 with prejudice because the original complaint failed to establish subject matter jurisdiction and

11 plaintiff Ariel Bracho failed to file an amended complaint by the October 28, 2020 deadline as

12 ordered. ECF No. 7. Bracho did not file an objection. Thus, I am not obligated to conduct a de

13 novo review of the report and recommendation. 28 U.S.C. § 636(b)(1) (requiring district courts

14 to “make a de novo determination of those portions of the report or specified proposed findings

15 to which objection is made”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003)

16 (en banc) (“the district judge must review the magistrate judge’s findings and recommendations

17 de novo if objection is made, but not otherwise” (emphasis in original)).

18         I THEREFORE ORDER that Magistrate Judge Ferenbach’s report and recommendation

19 (ECF No. 7) is accepted, but I modify it to dismiss the complaint without prejudice. The

20 original defect in the complaint was lack of subject matter jurisdiction. Bracho may choose to

21 bring his suit in state court, so this case is dismissed without prejudice to him doing so. The

22 clerk of court is instructed to close this case.

23         DATED this 1st day of December, 2020.
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
